      Case 2:18-cv-00054-SU   Document 35   Filed 12/11/18   Page 1 of 3




BILLY J. WILLIAMS, OSB # 901366
United States Attorney
District of Oregon
SEAN E. MARTIN, OSB # 054338
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
sean.martin@usdoj.gov
Telephone: (503) 727-1010
      Attorneys for Defendants




                UNITED STATES DISTRICT COURT

                        DISTRICT OF OREGON




                                     Case No. 2:18-cv-00054-SU
GREATER HELLS CANYON
COUNCIL, an Oregon nonprofit
corporation,                         DEFENDANTS’ RESPONSE TO
                                     PLAINTIFF’S NOTICE
          Plaintiff,

     v.

KRIS STEIN, District Ranger for
the HCNRA, Wallowa-Whitman
National Forest, in her official
capacity, and UNITED STATES
FOREST SERVICE, an agency of
the United States Department of
Agriculture,

          Defendants.
          Case 2:18-cv-00054-SU   Document 35   Filed 12/11/18   Page 2 of 3




      Plaintiff's notice (ECF 34) raises baseless arguments. Defendants

provided the Forest Service’s LIRA implementation report to be fully

responsive and forthcoming in light of this Court's expressed interest in on-

the-ground implementation findings. ECF 33 at 2. Defendants plainly stated

they did not provide the report as a supplement to the administrative record.

Id. The report is not part of the administrative record guiding this Court’s

review of the legal merits of Plaintiff’s claims.

      Plaintiff’s notice also mischaracterizes the LIRA implementation

report. The report does not simply show an “expected doubling” of the

number of catchfly plants. Plaintiff’s notice at p. 3. Rather, the report

documents a quadrupling of catchfly plants in pastures in the Rhodes Creek

allotment under the new LIRA grazing system. It also documents 1190

catchfly plants in the Toomey allotment under the new LIRA grazing system,

whereas pre-LIRA-decision field work found only 489 plants there. As the

report found, “Essentially, the more we find the more resilient we believe the

population is, and that improves the management decision space we can

utilize.” ECF 33 at 9.




Page 1-       Defendants’ Response to Plaintiff’s Notice; Greater Hells
              Canyon Council v. Stein, et al., Case No. 2:18-cv-00054-SU
          Case 2:18-cv-00054-SU   Document 35   Filed 12/11/18   Page 3 of 3




     Dated this 11th day of December, 2018.

                                      Respectfully submitted,

                                      BILLY J. WILLIAMS
                                      United States Attorney
                                      District of Oregon

                                      /s/ Sean E. Martin
                                      SEAN E. MARTIN
                                      Assistant United States Attorney




Page 2-       Defendants’ Response to Plaintiff’s Notice; Greater Hells
              Canyon Council v. Stein, et al., Case No. 2:18-cv-00054-SU
